Name: 2006/817/EC: Decision of the European Parliament of 27Ã April 2006 on the discharge for implementation of the European Union general budget for the financial year 2004, Section VIIIB Ã¢  European Data Protection Supervisor
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/49 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the discharge for implementation of the European Union general budget for the financial year 2004, Section VIIIB  European Data Protection Supervisor (2006/817/EC) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2004 (1),  having regard to the final annual accounts of the European Communities for the financial year 2004, Volume III (N6-0027/2005  C6-0365/2005),  having regard to the Court of Auditors' annual report for the financial year 2004, accompanied by the replies of the institutions audited (2),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (3),  having regard to the Council's recommendation of 14 March 2006 (5971/2006  C6-0092/2006),  having regard to Articles 272(10), 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (5),  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0117/2006), 1. Grants the European Data Protection Supervisor discharge in respect of the implementation of the budget for the financial year 2004; 2. Sets out its comments in the resolution below; 3. Instructs its President to forward this decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor and to have them published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ L 53, 23.2.2004. (2) OJ C 301, 30.11.2005, p. 1. (3) OJ C 301, 30.11.2005, p. 9. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 356, 31.12.1977, p. 1.